Citation Nr: 0806988	
Decision Date: 02/29/08    Archive Date: 03/06/08

DOCKET NO.  06-08 826	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUE

Entitlement to service connection for a spine disability.


REPRESENTATION

Appellant represented by:	Georgia Department of Veterans 
Service


ATTORNEY FOR THE BOARD

Amy M. Smith, Associate Counsel






INTRODUCTION

The veteran served with the United States Army Reserves from 
January 1975 to August 1986, including a period of active 
duty for training from July 22, 1979 to August 4, 1979.  

This matter comes before the Board of Veteran's Appeals 
(Board) on appeal from an April 2005 rating action of the 
Department of Veterans Affairs Regional Office (RO) in 
Huntington, West Virginia.  Due to the veteran's residence, 
however, her claims folder remains under the jurisdiction of 
the RO in Atlanta, Georgia.

The veteran's claim for service connection for a low back 
disability is being REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.  VA will notify 
the appellant if further action is required.


REMAND

Throughout her appeal, the veteran has contended that she 
injured her back when she fell off of a truck while on active 
duty for training. She states that she received multiple 
evaluations for her condition during service, and has 
described continued back pain and treatment for this 
condition since service.

Service medical records indicate that during a period of 
active duty for training in July 1979, the veteran developed 
severe upper low back and lower thoracic back pain after 
jumping off a truck.  She reported "incidents of similar 
back pain in the past."  A physical examination demonstrated 
moderate left paraspinous muscle tenderness and spasm in the 
left lower thoracic and upper lumbar area.  A diagnosis of 
acute muscle strain was rendered.  At a June 1983 service 
examination, the veteran reported recurrent back pain.

Post-service medical records reflect diagnoses of mild 
degenerative narrowing at L5-S1 (in March 1999 and October 
2001) and disc bulge and disc protrusion at L5-S1, with 
apparent impingement on the left S1 nerve root (in November 
2001).  In addition, the veteran sustained an injury to her 
back in May 2002 when she slipped down some steps.  Private 
medical evaluation conducted at that time provided a 
diagnosis of severe lumbar sprain.  Testing completed two 
weeks later, in May 2002, showed a small left paracentral 
disc herniation with possible compression of the left S1 
nerve root.

In light of these relevant medical findings as well as the 
veteran's persistent complaints of back pain (both during and 
after service), the Board concludes that, on remand, the 
veteran should be accorded an opportunity to undergo a 
current VA orthopedic examination.  The purpose of the 
examination is to determine, to the extent possible, the 
etiology of any diagnosed low back disability.  

In the veteran's claim, which was received by the RO in 
September 2004, she reported pertinent treatment at 
Pennsylvania Hospital from 2000 to 2002.  Hospital records 
from that time period were obtained and contain no evidence 
of treatment for back problems.  In a subsequent 
authorization and consent to release medical information form 
which was received by the RO in June 2005, the veteran 
changed the period of treatment at Pennsylvania Hospital to 
include 1999-2002.  No attempt appears to have been made to 
obtain records of any back treatment that the veteran may 
have received at this private hospital in 1999.  Such an 
attempt should be made on remand.

Accordingly, the case is REMANDED for the following actions:

1.  The veteran should be asked to 
identify any places at which she received 
treatment for back complaints prior to 
July 1979, and with any necessary 
assistance from her, attempts to obtain 
records from the identified treatment 
should be made.  

2.  After obtaining the release form from 
the veteran, records of any post-service 
back treatment that she may have received 
at Pennsylvania Hospital during 1999 
should be obtained and associated with the 
claims folder.  

3.  Thereafter, the veteran should be 
scheduled for a VA orthopedic examination 
to determine the nature, extent, and 
etiology of any diagnosed disability of 
the spine that she may have.  The claims 
folder must be made available to the 
examiner in conjunction with the 
examination.  All indicated studies should 
be conducted, and all pertinent pathology 
should be noted.  In addition, the 
examiner is asked to express an opinion as 
to whether it is at least as likely as 
not, i.e., a 50 percent probability or 
greater, that any diagnosed disability of 
the spine is related to an event, injury, 
or disease that occurred in service, 
including the in-service episode of lower 
thoracic and upper low back pain treated 
in service in July 1979.  In answering 
this question, the examiner should discuss 
the significance, if any, of post-service 
back trauma (including the May 2002 back 
injury) to the veteran's current back 
disability.  A complete rationale should 
be provided for all opinions expressed.

4.  Following completion of the above, the 
RO should again review the record.  If the 
benefit sought on appeal remains denied, 
the veteran and her representative should 
be furnished a supplemental statement of 
the case and given the opportunity to 
respond thereto.  

The veteran has the right to submit additional evidence and 
argument on the matter that the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).



_________________________________________________
MICHAEL E. KILCOYNE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).



